Title: To George Washington from Anne-César, chevalier de La Luzerne, 15 March 1783
From: La Luzerne, Anne-César, chevalier de
To: Washington, George


                        
                            
                                Monsieur,
                                 A Philadelphie le 15. mars 1783.
                            
                            Vôtre Excéllence recevra sans doute des nouvelles directes de l’etat des affaires en Europe; j’ai pensé
                                néanmoins qu’il pourroit être interéssant pour vous d’être informé de quelques détails que j’ai eu ordre de ne pas
                                rendre publics, mais dont le Congrès aura également connoissance.
                            Le Ministère anglois s’est haté de conclure un Traité eventuel de paix avec les Etats unis, et leur a
                                accordé dans la plus grande étendue tous les avantages qu’ils pouvoient desirer. L’acharnement avec lequel cette
                                Puissance a fait la guerre en Amérique n’anonçoit pas cette extrême facilité et elle a causé une Surprise agréable aux
                                Puissances belligérantes vous jugerés aisément, Monsieur, que nôtre satisfaction a eté complete en voyant le principal
                                obstacle qui s’opposoit à la paix, mis de la sorte à l’ecart.
                            Nous avons cru pouvoir esperer que l’epoque d’une paix générale n’etoit nullement eloignées; cependant les
                                anglois en se montrant disposés à conclure avec les Cours de Versailles et de Madrid paroissent beaucoup plus
                                difficultueux dans la Négociation entamée avec les Etats généraux. Mais le Roi qui a refusé dans tout le cours de
                                cette guerre de conclure la paix sans avoir procuré à Ses Alliés une Satisfaction juste et raisonable persiste dans
                                les mêmes Sentimens et il ne doute pas que les Etats unis de leur côté ne remplissent leurs engagemens en continuant
                                la guerre jusquà la conclusion definitive du Traité et ne deconcertent entierement les esperances des anglois qui Se
                                flattent qu’au moyen du Traité eventuel qui vient d’être conclu il S’etablira dans le Continent une treve facile ou
                                une Suspension reciproque d’hostilités équivalente à une trêve ecrite et Signée.
                            Il est possible que la fermeté et la resolution de S.M. determine l’Angleterre a faire les restitutions
                                pour lesquelles elle montre tant de répuguance, mais il est possible aussi que la guerre continue encore cette année
                                et c’est pour mettre les Etats unis en Situation de la continuer avec vigueur que S.M. leur a accordé un prêt de Six
                                millions de livres tournois. Six cents mille livres Sont arrivés par le Paquebot le Washington, mais j’ai appris avec
                                beaucoup de peine que Mr. Morris avoit eté forcé par le manque de moyens pécuniaires d’anticiper Sur les Secours qu’il
                                espéroit recevoir; ensuite que la partie des Six Millions encore disponible n’est pas aussi considérable qu’il eut eté
                                à desirer. 
                            Il reste à examiner de quelle maniere on pourra inquietter et ressérer l’ennemi pendent la campagne
                                prochaine. Je ne prendrai pas la liberté de Sonder Vos projets sur ce point, Monsieur, mais je vous prie de me
                                permettre de Vous dire que ce Sera Service utilement la cause commune que d’empêcher les importations de Subsistances
                                dans Newyork, et en cas d’une evacuation de cette place, de priver autant qu’il Sera possible l’ennemi
                                des facilités qu’il cherchera à Se procurer pour faire la Campagne aux Isles. Mr. le Duc de Lauzun
                                S’entretiendra avec Votre Excéllence Sur ces points à Son retour de l’Est: Je vous Supplie de vouloir
                                bien conférer avec lui Sur les moyens de faire Servir Sa legion de bonne heure. Elle peut être très utile au Service
                                dont il S’agit, et il Sera certainement très empressé a exécuter tout ce que vous desirerés de lui.
                            Dans tous les cas il ne peut qu’être utile de Se tenir dans une position hostile: Si les Negociations
                                produisent les heureux effets que nous desirons je ne perdrai pas de tems à en informer Votre Excéllence, et
                                connoissant votre humanité je ne croirai jamais pouvoir vous annoncer une nouvelle plus conforme à vos desirs que
                                celle d’une paix générale honnorable et Sure pour les Alliés. Vous etes bien convaincu que le Roi la desire
                                Sincérement et les Sacrifices qu’il fait pour l’obtenir le prouveront.
                            Si le Traité vous est communiqué, Monsieur, vous y verrés que le Roi d’Angleterre S’est reservé la
                                liberté de conclure ou de ne pas conclure le Traité de paix avec l’Amerique, en Sorte que l’Acte Signé le 30. 9bre
                                entre les Commissaires respectifs est purement conditionel et eventuel. J’ai l’honneur d’etre avec un respectueux et
                                inviolable attachement Monsieur de Votre Excéllence le très humble et très obeissant Serviteur
                            
                                Le chr de la luzerne
                            
                        
                        TranslationSirPhiladelphia 15 March 89
                            Your Excellency will doubtless receive directly a State of affairs in Europe—I thought however that it
                                would be interesting to inform you of some particulars, which I am orderd not to make public but which will also be
                                communicated to Congress—The British Minister has hasten’d to conclude an eventual treaty of Peace with the United States
                                & to grant them in the utmost extent every advantage they could desire—The malevolence with which that Power
                                has carried on the War in America—did not forebode this extreme facility in them, & it has been an agreable
                                surprize to the Belligerant Powers & you will easily Judge Sir, that our Satisfaction has been complete in
                                seeing the great obstacle to peace put, as it were, on one Side.
                             We think we may hope that the Epocha of a Genl Peace is not far distant—however the English, tho’
                                disposed to come to a conclusion with the Courts of Versailles & Madrid seem much more difficult in the
                                negotiation carrying on with the States General—but the King, who thro’ the whole of this War has Refused to conclude
                                a peace without obtaining for his Allies a just and Reasonable Satisfaction, persists in these Sentiments & he
                                doubts not that the United States will on their part fulfill their Engagements by continuing the War till a
                                definitive Treaty is concluded & thereby entirely disconcert the projects of the English, who
                                flatter themselves that by means of the Eventual Treaty they have concluded they will be able to establish on the
                                Continent a Suspension of hostilities equal to a Truce—written & Signd.
                            It is possible that the firmness & resolution of His Majesty will determine England to make those
                                restitutions She Shews So much Repugnance to—but it is also possible that the War will continue another Year &
                                to put the United States in a situation to continue the War with Vigour. His Majesty has lent them Six Millions of
                                Livres. Six hundred thousand livres are arrived in the Washington, but I have learnt with much pain that Mr Morris has
                                thro want of means been forced to anticipate the pecuniary succours he hoped to Receive so that the Six Millions is
                                not so considerable a help as was to have been desired.
                            It rests to examine in what manner we can disturb & shut up the Enemy during next campaign—I
                                shall not take the liberty to Sound your Excellency on those points but I beg you to permit me to say that it will be
                                serving the common cause essentially to stop those excessive exportations of Subsistance to New York & in case
                                of an evacuation of that place, to prevent them as much as possible from procuring Subsistance & hence to carry on the
                                Campaign in the West Indies.
                            The Duc de Lauzun will confer with your Excellency on these points on his Return from the Eastward
                                & I beg you, Sir, to consider with him how to make the Legion Early useful It may be very usefully employed in
                                the service above mentiond & the Duke will be happy to act in any manner your Excellency may wish.
                            In all cases, it cannot but be of Service to hold ourselves in an hostile position: if the Negotiations
                                produce the happy Effects we wish I will lose no time in informing your Excellency—& knowing your humane
                                Disposition, I think I never shall anounce to you a more agreable event than a general Peace—honorable & Safe
                                to the Allies. you are convinced how sincerely the King wishes it, and the Sacrifices he has made to obtain it, will
                                prove this.
                            If the Treaty is communicated to you Sir—you will see that the King of England has reserved to himself
                                the liberty to conclude or not to conclude the Treaty of Peace with America, so that the Act signed the 30 November by
                                the respective Commissioners is merely conditional & eventual. I have the honor &c.
                        
                    